UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7677


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CHARRON BUTTS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:01-cr-00155-AWA-1)


Submitted:   December 11, 2012             Decided:   December 20, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charron Butts, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charron    Butts       appeals     the   district       court’s     order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion, in

which Butts sought the benefit of Amendment 715 of the U.S.

Sentencing Guidelines. *          We affirm, but for a reason other than

that of the district court.             See Cochran v. Morris, 73 F.3d

1310, 1315 (4th Cir. 1996).

           Butts     pled    guilty     to    possession      with    intent     to

distribute 182.39 grams of cocaine base and a related firearm

offense.      Amendment     715    applies    solely   when    a    drug     offense

involves   cocaine     base       and   one    or   more   other       controlled

substances.     Accordingly, because Butts’ offense involved only

cocaine base, Amendment 715 is inapplicable.                  Accordingly, the

denial of Butts’ § 3582(c)(2) motion was proper.

           We therefore affirm.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




     *
       The district court incorrectly stated that Butts sought
relief under Amendment 750 of the Guidelines.



                                        2